DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.
Claim Objections
Claim 7, 13 and 14 are objected to because of the following informalities:  
Claim 7 recites the limitation “an electric switch” which appears that it should recite - - the electric switch - -. 
  Claim 13 recites the limitation “the electric switch includes a first switch, a second switch, and a third switch” which appears that it should recite - - the electric switch includes the first switch, the second switch, and a third switch - -.
Claim 14 recites the limitation “only a first switch” which appears that it should be - - only the first switch - -.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the electric switch includes a first switch and a second switch.” However, parent claim 1 already recites: “an electric switch including a first switch . . . and a second switch. . . . ” It is unclear as to whether the “a first switch and a second switch” of claim 12 are distinct and separate switches from the “a first switch” and “a second switch”  of parent claim 1, or if they both refer to the same “first switch” and “second switch,” especially in view of the aspect that claims 15-16 further require a “second operation member” that operates “the second switch.”  As such, the limitation renders the claim as indefinite. Furthermore, claim 1 already requires that the “operation member” operate both “the second switch.”  As such, the limitation also renders claims 15 as indefinite because it is unclear as to whether claims 15-16 require the both the operation member and the second operation member to be configured to operate the “second switch” of parent claim 1, if only the second operation member is required to be configured to operate the “second switch” of parent claim 1, or if the second operation member is required to be configured to operate an entirely separate “second switch” from that of parent claim 1.  For purposes of examination, claims 12, 15-16 will be interpreted such that the switches of claim 12 correspond to the switches of parent claim 1; that the operation member is not required to be configured to operate the second switch, and that the second operation member is configured to operate the same “second switch” as recited in parent claim 1 akin to the embodiment of e.g. FIG. 8 in the instant specification.
and a second switch that outputs a second signal” (emphasis). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “the electric switch including only a first switch,” and the claim also recites (by way of parent claim 1) “an electric switch including a first switch . . . and a second switch” which is the narrower statement of the range/limitation.  The claim also recites that “the operation member is further configured to operate the second switch when operated in a second operation, the second operating direction is different from the first operation direction” (via parent claim 1). Claim 14 is considered indefinite because it is unclear as to whether it requires the previously recited “second switch” and whether it requires the operation member is further configured to operate a “second switch” when operated in the second operation, as described in parent claim 1, even though the presence of a second switch is excluded in the claim (“only a first switch”). As such, this limitation renders the claim as indefinite.  For purposes of examination, claim 14 will be interpreted as not requiring the operation member to be further configured to operate a second switch when operated in the second operation akin to the embodiment of e.g. FIG. 9 in the instant specification.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 7, 10, 12-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukao et al. (U.S. P.G. Publication No. 2015/0291248 A1; “Fukao”) in view of Ichida et al. (U.S. P.G. Publication No. 2012/0253600 A1; “Ichida”).
Fukao discloses:
Regarding claim 1:
A bicycle operation device (410; FIG. 17) comprising: 
an electric switch (SW1) including a first switch (SW1) that outputs a first signal (¶ [0136], “controller C1 is configured to generate an operation signal to operate the second bicycle component BC2 in response to the input operation inputted from the electrical switch SW1”), 
an operation unit (12, 25) including a housing (13) having an upper housing portion (14; FIG. 3; see ¶ [0133] regarding the common elements between the first and fourth embodiment) and a lower housing portion (16; FIG. 3), the upper housing portion being located above the lower housing portion in a state in which the bicycle operation device is attached to a handlebar (H; ¶ [0051]; see portion 14 being above portion 16 in at least FIG. 3) of the bicycle;
the operating unit having an operation member (25 in FIG. 17) configured to operate the first switch when operated in a first operation direction (¶ [0135], “operating member 25 is pivotable relative to the base member 12 in a first operating direction D81 and a second operating direction D82 opposite to the first operating direction D81. The electrical switch SW1 (FIG. 18) is configured to receive two input operations from the user via the additional operating member 25. As seen in FIG. 18, the controller C1 is configured to generate an operation signal to operate the second bicycle component BC2 in response to the input operation inputted from the electrical switch SW1”), the operation member is further configured  second operating direction D82 opposite to the first operating direction D81. The electrical switch SW1 (FIG. 18) is configured to receive two input operations from the user via the additional operating member 25.” [emphasis] thereby indicating that the operating member 25 has a second operation);
a wireless communicator (424; see WT in FIG. 18) configured to communicate the first signal to a bicycle component (¶ [0134]), the wireless communicator being provided in the housing on one of the upper housing portion and the lower housing portion (¶ [0134], “operating unit 424 is provided in the housing 13 of the base member 12” i.e. unit 424 is supported by the upper and/or lower portions; see the upper/top portion of housing 13 accommodating unit 424 in FIG. 17; see MPEP § 2125).
Although Fukao generally discloses that the operation member (25) is configured to conduct a second operation (¶ [0135]), it also discloses that the second operation is conducted by the first switch rather than a second switch as claimed.  Namely, Fukao does not expressly disclose a second switch that outputs a second signal and the operation member being further configured to operate the second switch when operated in a second operation, the second operating direction being different from the first operation direction.
Ichida teaches a second switch (one of switches 84, 86 in FIG. 7; ¶ [0047]) that outputs a second signal (as evidenced by the signal processing section 82, switches 84, 86 are inherently capable of outputting a signal in order to operate the associated operation device, see ¶ [0047])) and an operation member (92; FIG. 7) being further configured to operate the second switch when operated in a second operation (¶ [0047], “When the operating portion 96 is operated in a first rotational direction, the switch 84 is pushed by the contact portion 98. When the operating portion 96 is operated a second rotational direction, which is opposite the first rotational direction, the switch 86 is pushed by the contact portion 98”), the second operating direction being different from the first operation direction (¶ [0047], “When the operating portion 96 is operated a second rotational direction, which is opposite the first rotational direction, the switch 86 is pushed by the contact portion 98” [emphasis]) as a needed and/or desirable 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ichida to provide a second switch that outputs a second signal and the operation member being further configured to operate the second switch when operated in a second operation, the second operating direction being different from the first operation direction, as taught by Ichida, as a needed and/or desirable means to execute the second operation.
Fukao as modified above further teaches the following:
Regarding claim 2:
The bicycle operation device according to claim 1, wherein a clamp (20) is connected to the housing (¶ [0052]; see clamp 20 being connected to the top portion of the housing 13 in at least FIG. 17) and is attachable to the handlebar (see clamp 20 attached to the handlebar H in at least FIG. 4).
Regarding claim 7:
The bicycle operation device according to claim 1, wherein the operation unit further includes an electric switch (SW1) configured to transmit a signal to the wireless communicator (¶ [0136]).

Regarding claim 10:
The bicycle operation device according to claim 1, wherein the upper housing portion and the lower housing portion are separately formed and joined to form the housing (see upper 14 and lower 16 portions of housing 13 being separate and joined together in FIG. 3; ¶ [0051]).
Regarding claim 12:
The bicycle operation device according to claim 7, wherein the electric switch includes a first switch (SW1) and a second switch (84, 86 in Ichida).
Regarding claim 13, Fukao does not expressly disclose a third switch.
Ichida teaches a first switch (28; 128), second switch (32; 132) and third switch (34; 134) to  control an additional electrical bicycle component e.g. an electrically adjustable front suspension, an 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukao to incorporate a third switch, as taught by Ichida, to control an additional electrical bicycle component e.g. an electrically adjustable front suspension, an electrically adjustable rear suspension, an electrically operated front derailleur, an electrically operated rear derailleur and an electrically operated seatpost.
Fukao as modified above further teaches the following:
Regarding claim 14:
The bicycle operation device according to claim 7, wherein the electric switch includes only a first switch (Fukao discloses an embodiment in FIG. 17-18 that uses only a first switch SW1, see ¶ [0134]-[0135]).
Regarding claim 19:
The bicycle operation device according to claim 1, wherein the operation member is a lever (25) that is pivotal about an axis (A2) about the upper housing portion (¶ [0055], “operating member 25 is pivotable relative to the base member 12 about a pivot axis A2”; see upper housing portion at 12 encompassing the axis A2 in FIG. 3). 
Claim 4-6, 8, 9, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukao in view of Ichida, as applied to claim 1 above, and further in view of McLaughlin et al. (U.S. Patent No. 9,073,596 B2; “McLaughlin”).
Regarding claims 4-5, Fukao as modified above teaches/renders obvious all the limitation of claim 1, supra, but does not expressly disclose a bolt, the clamp having an insertion hole for receiving the bolt such that the operation unit is attachable to the clamp by the bolt, wherein the operation unit includes a projection that is fixed to the housing, the projection having a fastening hole for fastening the operation unit to the bolt.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukao to include a bolt, the clamp having an insertion hole for receiving the bolt such that the operation unit is attachable to the clamp by the bolt, wherein the operation unit includes a projection that is fixed to the housing, the projection having a fastening hole for fastening the operation unit to the bolt, as taught by McLaughlin, as a known technique to configure the operation unit to be adjustable along and about the handlebar to accommodate varying hand sizes of individual riders.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Fukao and McLaughlin are drawn to analogous/similar structures i.e. bicycle handlebar mounted controls, and would therefore recognize that modifying Fukao in view of the known technique taught in McLaughlin as described supra would, with reasonable predictability, result in clamp 20 of Fukao being connected to the operation unit e.g. body 12 via a projection formed thereon like that of projection 26 formed on body 1 in McLaughlin.  
Fukao as modified above further discloses the following:
Regarding claim 6:
The bicycle operation device according to claim 5, wherein the wireless communicator is disposed adjacent to the projection (FIG. 17 illustrates wireless communicator 424 as being adjacent to 
Regarding claim 8:
The bicycle operation device according to claim 1, further comprising the clamp including a first end and a second end (see first and second ends fastened together by bolt 10 in FIG. 5 of McLaughlin), the first end includes a first insertion hole that receives a bolt (col. 4, ll. 41-47 in McLaughlin; see first and second ends fastened together by bolt 10 in FIG. 5 of McLaughlin), the second end including a second insertion hole that receives the bolt (col. 4, ll. 41-47 in McLaughlin; see first and second ends fastened together by bolt 10 in FIG. 5 of McLaughlin), and the operation unit being attached to the clamp by the bolt (col. 4, ll. 41-47 in McLaughlin).
Regarding claim 9:
 The bicycle operation device according to claim 8, wherein the wireless communicator is disposed adjacent to a fastening hole provided to the operation unit (FIG. 17 illustrates wireless communicator 424 as being adjacent to the body 12’s connection to clamp 20 and therefore Fukao as modified above would result in communicator 424 being adjacent to the projection 26 attached to clamp 20) such that the bolt is coupled to the fastening hole (col. 4, ll. 41-47 in McLaughlin; see first and second ends fastened together by bolt 10 which is mounted to one of the fastening holes 9 in FIG. 5 of McLaughlin).
Regarding claim 11:
The bicycle operation device according to claim 1, wherein the clamp is separate from a brake clamp that attaches a brake operation unit of the bicycle to the handlebar (see clamp 6 being distinct from brake clamp 28 in FIG. 6 of McLaughlin).
Regarding claim 18:
A bicycle operation device comprising: 
an electric switch (SW1) including a first switch (SW1) that outputs a first signal (¶ [0136], “controller C1 is configured to generate an operation signal to operate the second bicycle component BC2 
an operation unit (12, 25; 1 in McLaughlin) including a projection (26 in McLaughlin), the projection having a fastening hole (9 in McLaughlin) for receiving a fastener (10 in McLaughlin) that fastens the operating unit to a clamp of the bicycle operation device (col. 3, ll. 41-47 in McLaughlin; FIG. 2, 5 in McLaughlin illustrates the bolt 10 extending through clamp insertion holes to fasten it to the operation unit 1), 
the operation unit having an operation member (25; FIG. 1, 17) configured to operate the second switch when operated in a second operation (¶ [0047] in Ichida, “When the operating portion 96 is operated in a first rotational direction, the switch 84 is pushed by the contact portion 98. When the operating portion 96 is operated a second rotational direction, which is opposite the first rotational direction, the switch 86 is pushed by the contact portion 98”), the second operating direction being different from the first operation direction (¶ [0047] in Ichida, “When the operating portion 96 is operated a second rotational direction, which is opposite the first rotational direction, the switch 86 is pushed by the contact portion 98” [emphasis]);
a wireless communicator (424; see WT in FIG. 18) configured to communicate at least one of the first signal and the second signal to a bicycle component (¶ [0134]), the wireless communicator is disposed adjacent to the projection (FIG. 17 illustrates wireless communicator 424 as being adjacent to the body 12’s connection to clamp 20 and therefore Fukao as modified above would result in communicator 424 being adjacent to the projection 26 attached to clamp 20).
Claim 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukao in view of Ichida, as applied to claim 1 above, and further in view of Burato et al. (U.S. P.G. Publication No. 2013/0276568 A1; “Burato”).
supra, including the first operation member (25) operating the first switch (SW1), the first lever being pivotal about a first axis (A2; ¶ [0055]).  However, it does not expressly that disclose that a second operation member operates the second switch and that the second operation member includes a second lever that is pivotal about a second axis.
Burato teaches a first switch (121) and a second switch (122), a first operation member (241; FIG. 7-10) that operates the first switch (¶ [0068], [0084]-[0085]) and a second operation member (251; FIG. 7-10) that operates the second switch (¶ [0086]-[0087]), the first operation member includes a first lever (241) that is pivotal about a first axis (268), and the second operation member includes a second lever (251) that is pivotal about a second axis (254) to configure the shifting mechanism to carry out upshifting and downshifting functions electronically and in a manner that is conventional (¶ [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fukao to include a second operation member that operates the second switch, the second operation member including a second lever that is pivotal about a second axis, as taught by Burato, to configure the shifting mechanism to carry out upshifting and downshifting functions electronically and in a manner that is conventional.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukao in view Ichida, as applied to claim 1 above, and further in view of Sean (U.S. P.G. Publication No. 2008/0230664 A1; “Sean”).
Regarding claim 17, Fukao teaches/renders obvious all the limitations of claim 1, supra, but does not expressly disclose the housing including a resin material.
Sean teaches a housing (42, 44) including resin material (¶ [0021]-[0022]) as a known material for forming the housing (¶ [0021]-[0022]).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Sean so that the housing includes resin material, as taught by Sean as a known material for forming the housing.  It has been held to be within the general skill of a worker in the In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant’s amendments to the claims filed 2/1/2022 have been fully considered and have required a new grounds of rejection is made in view of Ichida, as described supra.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656